
	
		II
		110th CONGRESS
		2d Session
		S. 3696
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Stevens (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a grant program to encourage retooling of
		  entities in the timber industry in Alaska, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Timber Industry Fairness
			 Act.
		2.PurposeThe purpose of this Act is to assist
			 entities involved in the timber industry in Alaska—
			(1)to deal with the adverse impacts of Federal
			 timber policy;
			(2)to facilitate the economic adjustment of
			 those entities; and
			(3)to retain jobs and lessen the impact of
			 unemployment in communities where those entities are located.
			3.Federal timber
			 policy definedIn this Act,
			 the term Federal timber policy means any law or regulation of the
			 United States relating to the timber industry, including any policy of the
			 United States Forest Service and any land management plans completed pursuant
			 to National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) related
			 to the timber industry.
		4.Grants
			 authorizedThe Assistant
			 Secretary for Economic Development of the Department of Commerce (in this Act
			 referred to as the Assistant Secretary) may provide grants to
			 eligible entities described in section 5 for retooling projects described in
			 section 6.
		5.Eligible
			 entities describedAn eligible
			 entity described in this section is any entity, including sawmills, logging
			 companies, and road construction companies, that—
			(1)operated in the
			 timber industry in Alaska on January 1, 2008;
			(2)operated in the
			 timber industry in Alaska for not less than 10 years; and
			(3)can demonstrate
			 that the entity has been harmed by Federal timber policy.
			6.Retooling
			 projects described
			(a)In
			 generalA retooling project described in this section is a
			 project designed to facilitate the economic adjustment of an eligible entity by
			 allowing the eligible entity—
				(1)to improve or
			 alter the business and practices of the eligible entity to allow the eligible
			 entity to become more competitive within the timber industry; or
				(2)to shift to a
			 type of business that is not related to the timber industry.
				(b)Additional
			 requirementAn eligible entity seeking a grant for a retooling
			 project shall commit, to the extent practicable, to continue to employ
			 substantially the same number of employees employed by the eligible entity on
			 January 1, 2008, for a reasonable period after the completion of the retooling
			 project, as determined by the Assistant Secretary.
			7.Application
			 process
			(a)In
			 generalAn eligible entity seeking a grant under this Act shall
			 submit an application to the Assistant Secretary in such form and in such
			 manner as the Assistant Secretary considers appropriate.
			(b)ContentsAn
			 application submitted under subsection (a) shall include—
				(1)a description of
			 the retooling project for which the eligible entity is seeking a grant;
				(2)a business plan
			 and budget, including start-up costs, for the retooling project; and
				(3)a demonstration
			 of the likelihood of success of the retooling project.
				(c)ApprovalNot
			 later than 30 days after the date on which the Assistant Secretary receives an
			 application under subsection (a) from an eligible entity, the Assistant
			 Secretary shall determine whether to award a grant to the eligible
			 entity.
			(d)DenialIf
			 the Assistant Secretary determines not to award a grant to an eligible entity
			 that submitted an application under subsection (a), the Assistant Secretary
			 shall afford the eligible entity a reasonable opportunity to address any
			 deficiencies in the application.
			8.Amount of
			 grant
			(a)In
			 generalNot later than 30 days after the date on which the
			 Assistant Secretary determines to award a grant to an eligible entity, the
			 Assistant Secretary shall—
				(1)approve the
			 business plan and the budget for the retooling project of the eligible entity;
			 and
				(2)determine the
			 amount of the grant to award the eligible entity.
				(b)DeterminationIn
			 determining the amount of the grant to award to an eligible entity, the
			 Assistant Secretary shall consider the budget for the retooling plan approved
			 under subsection (a)(1). The amount of the grant—
				(1)shall cover 75
			 percent of the cost of the budget, not including any debt reimbursement costs;
			 and
				(2)may cover up to
			 100 percent of the cost of the budget if the Assistant Secretary determines
			 appropriate based on—
					(A)the severity of
			 the harm to the eligible entity related to Federal timber policy; and
					(B)the extent of
			 unemployment in the community in which the retooling project will be
			 based.
					9.Use of grant
			 funds
			(a)In
			 generalAn eligible entity receiving a grant under this
			 Act—
				(1)may use the
			 grant—
					(A)to pay for
			 start-up costs necessary for the retooling project, including equipment, worker
			 training, facility acquisition, technical assistance, and raw materials;
			 and
					(B)to reimburse the
			 eligible entity for the unamortized portion of debt described in subsection
			 (b); and
					(2)may not use the
			 grant for the ongoing operational and maintenance costs of the eligible
			 entity.
				(b)Reimbursement
			 of debt
				(1)In
			 generalAn eligible entity may use a grant under this Act for the
			 reimbursement of debt under subsection (a)(1)(B), without regard to whether the
			 debt is held by Federal or private lenders, if—
					(A)the eligible
			 entity demonstrates that the debt was incurred—
						(i)to
			 acquire or improve infrastructure or equipment related to the timber industry,
			 including sawmills, logging equipment, and road construction equipment, as a
			 result of Federal timber policy; and
						(ii)on
			 or after January 1, 1998, and before January 1, 2008; and
						(B)the lender
			 certifies and notarizes the amount of unamortized debt.
					(2)ReductionThe
			 amount of a grant to be used for the reimbursement of debt under subsection
			 (a)(1)(B) shall be reduced by the amount of any proceeds from the sale by the
			 eligible entity of any infrastructure or equipment described in paragraph
			 (1)(A).
				10.Duration of
			 grant programThe grant
			 program under this Act shall be carried out during the 2-year period beginning
			 on the date on which the Assistant Secretary prescribes the regulations under
			 section 12.
		11.Treatment as a
			 minority small business concern under the Small Business ActNotwithstanding any other provision of law,
			 an eligible entity receiving a grant under this Act shall be treated as a small
			 business concern owned or controlled by socially and economically disadvantaged
			 individuals (as that term is defined in section 8(d)(3)(C) of the Small
			 Business Act (15 U.S.C. 637(d)(3)(C)) for purposes of the Small Business Act
			 (15 U.S.C. 631 et seq.) for 3 years after the date on which the Assistant
			 Secretary approves the application of the eligible entity for a grant under
			 section 7.
		12.RegulationsNot later than 120 days after the date of
			 the enactment of this Act, the Assistant Secretary shall prescribe regulations
			 to carry out the grant program under this Act.
		13.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce $40,000,000 to carry
			 out the grant program under this Act for fiscal years 2009 and 2010.
		
